DETAILED ACTION
	This Office action is in response to the election filed 16 December 2021.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): 

claim 8, lines 3-4: “a thickness of the first transparent conductive layer is different from a thickness of the second transparent conductive layer;”
claim 9, lines 2-3: “the thickness if the first transparent conductive layer is larger than the thickness of the second transparent conductive layer.”
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  “filer” should be replaced with --filter-- in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0136095 A1 to Ju et al. (hereinafter “Ju”).
Regarding independent claim 1, Ju (Fig. 34) discloses a light emitting diode, comprising: 
a pixel unit comprising a first sub-pixel; 
the first sub-pixel III comprising a first electrode layer 450/455 and a dummy electrode layer 445/440, the first electrode layer being on the dummy electrode layer; 
wherein the dummy electrode layer comprises a first reflective layer 440, and the first electrode layer comprises a second reflective layer 450 and a second transparent conductive layer 455 on the second reflective layer 450.
Regarding claim 2, Ju (Fig. 34) discloses the light emitting diode of claim 1, wherein the dummy electrode layer 445/440 further comprises a first transparent conductive layer 445 on the first reflective layer 440.
Regarding claim 3, Ju (Fig. 34) discloses the light emitting diode of claim 1, further comprising: a sixth transparent conductive layer 470 on the second transparent conductive layer 455; wherein: the second reflective layer and the sixth transparent conductive layer form a first microcavity (470 disposed in said first microcavity).
Regarding claim 4, Ju (Fig. 34) discloses the light emitting diode of claim 3, wherein: the pixel unit further comprises a second sub-pixel and a third sub-pixel; the second sub-pixel I comprises a second electrode layer 450/455 comprising a third reflective layer 450 and a third transparent conductive layer 455 on the third reflective layer; the third sub-pixel II comprises a third electrode layer comprising a fourth reflective layer 430, a fourth transparent conductive layer 435 on the fourth reflective layer, and a fifth transparent conductive layer 455 on the fourth transparent conductive layer.
Regarding claim 5, Ju (Fig. 34) discloses the light emitting diode of claim 4, wherein: the sixth transparent conductive layer 470 is on the third transparent conductive layer 455 (in region I) and the fifth transparent conductive layer 455 (in region II); the third reflective layer  450 (in region I) and the sixth transparent conductive layer 470 (in region I) form a second microcavity (470 disposed in said second microcavity in region I); the fourth reflective layer 430 (in region II) and the sixth transparent conductive layer 470 (in region II) form a third microcavity (470 disposed in said third microcavity in region II); and lengths of the first microcavity, the second microcavity, and the third microcavity are substantially different from one another (Fig. 34).
Regarding claim 6, Ju (Fig. 34) discloses the light emitting diode of claim 1, further comprising: a white Organic Light Emitting Diode emitting layer on the first electrode layer 450/455, the second electrode layer 450/455, and the third electrode layer 430/435/455; and a color filter layer on the sixth transparent conductive layer (¶ 0027); wherein: the sixth transparent conductive layer is on the white layer the white Organic Light Emitting Diode emitting layer; and the color filer layer is configured to convert a white light emitted from the white Organic Light Emitting Diode emitting layer to light having different colors (¶ 0027; the Examiner notes the limitation an element “on” another element does not require a particular order of layers or that said element is in contact with the element it is “on”).
Regarding claim 10, Ju (Fig. 34) discloses the light emitting diode of claim 2, wherein: material of the first transparent conductive layer 445 (region III) is the same as material of the second transparent conductive layer 455 (region III) (¶¶ 0197, 0031).
Regarding claim 11, Ju (Fig. 34) discloses the light emitting diode of claim 10, wherein: the material of the first transparent conductive layer 445 (region III) comprises ITO or IZO (¶ 0031).
Regarding claim 13, Ju (Fig. 34) discloses the light emitting diode of claim 1, wherein: material of the first reflective layer 440 (region III) is the same as material of the second reflective layer 450 (region III) (¶¶ 0031, 33).
Regarding claim 14, Ju discloses a display substrate comprising the light emitting diode of claim 1 (¶ 0251).
Regarding claim 15, Ju discloses a display apparatus comprising the display substrate of claim 14 (¶ 0251).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ju.
Regarding claim 7, Ju discloses the light emitting diode of claim 2, however fails to expressly disclose wherein: a thickness of the first transparent conductive layer is different from a thickness of the second transparent conductive layer.
Regarding claim 8, Ju discloses the light emitting diode of claim 2, wherein: a thickness of the fourth transparent conductive layer 435 (region II) is substantially the same as the thickness of the first transparent conductive layer 445 (region III); and a thickness of the fifth transparent conductive layer 455 (region II) is substantially the same as the thickness of the second transparent conductive layer 455 (region III).  Ju fails to expressly disclose: a thickness of the first transparent conductive layer is different from a thickness of the second transparent conductive layer; a thickness of the third transparent conductive layer is substantially the same as the thickness of the first transparent conductive layer.
Regarding claim 9, Ju discloses the light emitting diode of claim 8, however fails to expressly disclose wherein: the thickness of the first transparent conductive layer is larger than the thickness of the second transparent conductive layer.
Regarding claim 12, Ju discloses the light emitting diode of claim 1, however fails to expressly disclose wherein: a thickness of the first reflective layer is substantially the same as a thickness of the second reflective layer.
Regarding claims 7-9 and 12, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Here, the following limitations are considered mere dimensional limitations: “a thickness of the first transparent conductive layer is different from a thickness of the second transparent conductive layer” as in claim 7; “a thickness of the first transparent conductive layer is different from a thickness of the second transparent conductive layer; a thickness of the third transparent conductive layer is substantially the same as the thickness of the first transparent conductive layer” as in claim 8; “the thickness of the first transparent conductive layer is larger than the thickness of the second transparent conductive layer” as in claim 9; “a thickness of the first reflective layer is substantially the same as a thickness of the second reflective layer” as in claim 12.  The instant disclosure is silent as to a particular unobvious purpose, unexpected result, or criticality of the above dimensional limitations, and thus are found to be prima facie obvious.
Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).  
Here, the differences between prior art Ju and the claimed invention are recitations of relative dimensions (i.e., thicknesses) of the recited layers and relationships between them (e.g., substantially the same as, larger than, different from).  A device having the claimed relative dimensions would not perform differently than the device of Ju.  Thus, the claimed invention is not patentably distinct from the device as disclosed by Ju, and it would have been a routine expedient within the skill of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju to include the above layer thicknesses.  See also, MPEP 2144.04(IV)(A).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
22 March 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813